UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2013 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to Commission File Number: 000-30872 TRYCERA FINANCIAL, INC. (Exact name of registrant as specified in its charter) Nevada 33-0910363 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 18100 Von Karman Ave, Suite 850, Irvine, California (Address of principal executive offices) (Zip Code) (949)705-4480 (Registrant’s telephone number, including area code) None (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes¨Nox Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes¨Nox Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox At June 15, 2014, there were 611,808,447 shares of the registrant’s Common Stock outstanding, par value $0.001 per share. Table of Contents TRYCERA FINANCIAL, INC. Table of Contents PART I FINANCIAL INFORMATION PAGE Item 1. Financial Statements (Unaudited) 4 Consolidated Balance Sheets 4 Consolidated Statements of Operations 5 Consolidated Statements of Cash Flows 6 Notes to Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Operations Results of 11 Item 3. Quantitative and Qualitative Discussion About Market Risk 18 Item 4T. Controls and Procedures 18 PART II OTHER INFORMATION Item 1. Legal Proceedings 19 Item 1A. Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults Upon Senior Debt 20 Item 4. (Removed and Reserved) 20 Item 5. Other Information 20 Item 6. Exhibits 20 SIGNATURE PAGE 21 Table of Contents FORWARD-LOOKING STATEMENTS This report contains certain forward-looking statements and information that are based on assumptions made by management and on information currently available.When used in this report, the words “anticipate,” “believe,” “estimate,” “expect,” “intend,” “plan,” and similar expressions, as they relate to our company or its management, are intended to identify forward-looking statements.These statements reflect management’s current view of the company concerning future events and are subject to certain risks, uncertainties and assumptions, including among many others the following:changes in federal, state or municipal laws governing the distribution and performance of financial services; a general economic downturn; our startup phase of operations; reliance on third party processors and product suppliers; the inability to locate suitable acquisition targets; and other risks and uncertainties.Should any of these risks or uncertainties materialize, or should underlying assumptions prove incorrect, actual results may vary materially from those described in this report as anticipated, estimated or expected. Unless otherwise provided in this report, references to “we”, “us”, “our” and “Company” refer to Trycera Financial,Inc. Table of Contents PART I FINANCIAL INFORMATION Item 1.Financial Statements Trycera Financial, Inc. Balance Sheets March 31, December 31, (Unaudited) Assets Current Assets Cash $ $ Prepaid expenses and other current assets Total Current Assets Property & Equipment, net Total Fixed Assets Total Assets $ $ Liabilities & Stockholders’ Deficit Current Liabilities Accounts payable $ $ Accounts payable - related parties Portfolio reserves Accrued expenses Unsecured notes, current maturities Senior secured notes, current maturities Convertible notes payable, net of discounts, current maturities Total Current Liabilities Long-term Liabilities Unsecured notes, less current maturities Convertible notes payable, net of discounts, less current maturities - Total Long-term Liabilities Total Liabilities Commitments - - Stockholders’ Deficit Preferred stock, 20,000,000 shares authorized, $.001 par value; none issued and outstanding - - Common stock, 2,000,000,000 shares authorized at $.001 par value; 567,273,447 and 559,273,447 shares issued and outstanding, respectively Additional paid in capital Prepaid stock compensation ) ) Accumulated deficit ) ) Total Stockholders’ Deficit ) ) Total Liabilities & Stockholders’ Deficit $ $ The accompanying notes are an integral part of these financial statements 4 Table of Contents Trycera Financial, Inc. Statements of Operations For the Quarter Ended March 31, March 31, Revenues Stored value $ $ Cost of Sales Gross Profit (loss) Expenses Salaries and wages Stock based compensation - Professional fees General & administrative Total Expenses Loss from Operations ) ) Other Income (Expense) Interest expense ) ) Total Other Income (Expense) ) ) Loss before tax ) ) Income tax - - Net Loss $ ) $ ) Basic loss Per Share: Loss per share $ ) $ ) Net Loss Per Share $ ) $ ) Weighted Average Shares The accompanying notes are an integral part of these financial statements 5 Table of Contents Trycera Financial, Inc. Statements of Cash Flows (Unaudited) For the Quarter Ended March 31, March 31, Cash Flows from Operating Activities Net Loss $ ) $ ) Adjustments to reconcile net loss to net cash used by operations; Depreciation and amortization Amortization of prepaid stock compensation Amortization of discount on note payable Stock issued for services - Changes in operating assets and liabilities; (Increase) decrease in prepaid and other current assets (Increase) decrease in deposits/reserves - Increase (decrease) in accounts payable Increase (decrease) in accrued expenses Net Cash Used by Operating Activities ) Cash Flows from Financing Activities (Increase) decrease in bank overdraft - ) Proceeds from issuance of unsecured notes - Net Cash Provided by Financing Activities - Net Increase (Decrease) in Cash and Cash Equivalents 91 Cash and Cash Equivalents at Beginning of Period Cash and Cash Equivalents at End of Period $ $ Cash Paid For: Interest $
